            Case 4:20-cv-05068-EFS                    ECF No. 22         filed 03/05/21     PageID.996 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                         FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington
                                                                                                     Mar 05, 2021
                            CARL G.                                                                      SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-CV-5068-EFS
                                                                     )
          ANDREW M. SAUL, the Commissioner
                 of Social Security,                                 )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 18, is GRANTED; the Commissioner’s Motion for Summary
u
              Judgment, ECF No. 19, is DENIED; and Judgment is entered in favor of Plaintiff. This matter is REVERSED and
              REMANDED to the Commissioner of Social Security for further proceedings consistent with the Court's
              recommendation pursuant to sentence four of 42 U.S.C. § 405(g), ECF No. 21.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Edward F. Shea                                            on a motion for summary judgment.




Date: 3/5/2021                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
